DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "a second-tier retro-stepped dielectric material portion overlying second stepped surfaces of the second-tier alternating stack, wherein the second-tier retro-stepped dielectric material portion is laterally offset from the first-tier retro-stepped dielectric material portion".
Independent claim 14 recites the limitation "replacing the sacrificial pillar structures, the sacrificial landing pad structures, and portions of the first-tier retro-stepped dielectric material portion that underlie the sacrificial landing pad structures with laterally-isolated contact via structures, wherein each of the laterally isolated contact via structures comprises a respective first contact via structure that contacts a respective one of the electrically conductive layers".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816